Citation Nr: 0028315	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  97-13 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for internal derangement 
of the right knee, status postoperative arthroplasty, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to April 
1946.  

This matter arose from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought.  The 
veteran filed a timely appeal, and the case was referred to 
the Board of Veterans' Appeals (Board) for resolution.  

In November 1999, the Board issued a decision denying service 
connection for a left knee disorder, claimed as secondary to 
a service-connected right knee disorder.  The issue of 
entitlement to an increased evaluation for internal 
derangement of the right knee, status postoperative 
arthroplasty, was remanded for further development.

During the pendency of the claim, the veteran raised the 
issue of entitlement to service connection for arthritis of 
the back and hips secondary to the service-connected right 
knee disorder.  That claim was denied by the RO in March 
2000, and although the veteran submitted a notice of 
disagreement with that decision, and a statement of the case 
was issued by the RO in May 2000, neither the veteran nor his 
representative has submitted a timely substantive appeal on 
that issue.  As such, it is not presently prepared for 
appellate review, and will not be addressed in this Board 
decision.  


FINDINGS OF FACT

1.  All necessary evidence for an equitable resolution of the 
appeal has been obtained.

2.  The veteran underwent a right total knee replacement 
reportedly in 1988 or 1990.  His disability due to internal 
derangement of the right knee, status postoperative 
arthroplasty is manifested by subjective complaints of pain, 
flexion to between 22 and 30 degrees, with stiffness, 
inability to squat or use stairs, and objective evidence of 
functional limitation due to loss of mobility of the knee.  

3.  Functional impairment that is equivalent to ankylosis at 
between 20 and 45 degrees of flexion is shown by 
uncontroverted medical evidence.  


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for internal 
derangement of the right knee, status postoperative 
arthroplasty are met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.1-4.14, 4.40-4.45, 4.59, 4.71, 
Plate II, 4.71a, Diagnostic Codes 5055, 5256 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural and Factual Background

The record shows that the veteran injured his right knee 
while on active duty.  As a result, an April 1946 rating 
decision granted service connection for a right knee 
disability.  That condition has been continuously rated as 30 
percent disabling since that time.  In October 1996, the 
veteran filed the instant claim for a higher disability 
rating, indicating that he had undergone total knee 
replacement and that his service-connected right knee 
disability had increased in severity.  Disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The record indicates that the veteran underwent the total 
knee replacement procedure at a private hospital in 1988 or 
1990 and that he had received no treatment at VA for his 
service-connected knee condition for many years prior to 
filing the 1996 claim.  

In February 1997, the RO evaluated the veteran's claim and 
found that the condition, now characterized as internal 
derangement of the right knee, status post arthroplasty, was 
properly rate under Diagnostic Code 5055, which specifies the 
criteria for evaluation of prosthetic replacement of a knee 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  The RO 
concluded that the condition was still 30 percent disabling.  

Under the aforementioned rating schedule, a total knee 
replacement is rated as no less than 30 percent disabling.  
Higher ratings are assigned dependent upon the degree of 
residuals demonstrated.  38 C.F.R. § 4.71a, Diagnostic Code 
5055.  A veteran needs to show substantially limited range of 
motion, or painful chronic residuals such as painful motion, 
weakness or symptoms equivalent to ankylosis in the affected 
extremity, to warrant an increased evaluation under this 
criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 
5256, 5261, 5262.  The Board points out that the RO correctly 
determined that because he filed his claim some eight years 
after the arthroplasty, the veteran is not eligible under 
Diagnostic Code 5055, to be assigned a 100 percent rating for 
the one year period following surgery.  

The veteran underwent VA orthopedic examinations in January 
1997 and again in January 2000 to evaluate the nature and 
severity of his service-connected right knee disability.  

The report of the veteran's January 1997 examination shows 
that the veteran underwent total knee replacement on the 
right side in about 1988.  At the time of the examination, he 
was taking Tylenol 1000 mg as needed for pain.  The veteran 
complained of not being able to bend the right knee, along 
with stiffness, pain and weakness, as well as instability and 
giving out.  He also reported pain after walking half a block 
or standing over one and one half hours.  He reported needing 
a cane to get up after sitting or for prolonged standing  The 
knee showed swelling and bony abnormality.  Range of motion 
included flexion to 30 degrees after which the examiner was 
unable to flex it.  The examiner was unable to assess 
McMurray's sign or Apley's on the right knee.  X-rays showed 
total knee replacement without loosening.  The diagnosis was 
right knee pain with decreased range of motion. 

The veteran has also sought outpatient treatment from a VA 
medical center.  Records of such treatment dated from in 1999 
show that the veteran was treated in the primary care clinic 
for complaints of general joint pain in June 1999.  Records 
also show that he was treating arthritis with capsacin cream.  

At his RO hearings, the veteran testified to his problems due 
to his knee condition.  He stated that he used a cane for 
balance.  At his Travel Board hearing in July 1999, he 
testified that he was quite limited by pain and that he used 
a cane for balance when walking long distances.  

The veteran was afforded an additional VA examination in 
January 2000.  The findings indicated that the knee 
replacement occurred in 1990 and was followed by screw 
removal surgery in 1993 and then surgical manipulation in 
1995 to attempt to increase motion.  The examiner noted the 
veteran's complaints of constant pain in the right knee along 
with stiffness making it difficult to maintain balance.  
These problems increased during the evening and when the 
veteran would walk more than one half block.  The veteran 
described loss of mobility which made climbing stairs 
difficult.  He reportedly becomes fatigued when walking due 
to the great effort he needed to expend.  He reported that he 
used a cane to walk.  He indicated that he took Tylenol at 
night to help him sleep.  Although there were flare-ups of 
pain reported with weather changes, these did not affect his 
functional status with respect to walking and standing.  

The right knee demonstrated no obvious pain during physical 
examination.  Alignment was normal.  No attempts were made to 
have the veteran squat because of loss of mobility of the 
right knee.  He had a stiff legged gait.  Range of motion of 
the right knee showed full extension but flexion to 22 
degrees with no laxity of valgus or varus at 22 degrees.  
There was no pain with range of motion.  There was no 
tenderness.  Strength in the right quadriceps was considered 
fair but indicative of weakness.  The examiner opined that 
the flare-ups reported would not likely result in change of 
range of motion as range of motion was limited already.  The 
examiner found that x-rays revealed the postoperative status 
of the right knee.  The examiner concluded that the 
disability of the right knee was the result of limitation of 
motion rather than pain.  Functional loss was noted to be due 
to this right knee disability.  The veteran was unable to use 
his right foot to hit the breaks on his car, thus his ability 
to drive was impaired.  

II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for right total knee 
replacement or arthroplasty is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board also is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 
38 U.S.C.A. § 5107(a).  The veteran was afforded two 
examinations and three hearings, and the RO documented 
multiple attempts to obtain all pertinent medical records.  

There are additional laws and regulations that the VA must 
consider when evaluating a claim for an increased disability 
rating.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  .  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990). 

Under Diagnostic Code 5055, a minimum rating of 30 percent 
may be assigned for prosthetic replacement of a knee joint 
one year following a the procedure, with intermediate degrees 
of residual weakness, pain, or limitation of motion, rated by 
analogy to Diagnostic Codes 5256, 5261, or 5262.  A 60 
percent evaluation may be assigned where there is evidence of 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  Intermediate ratings may also be 
assigned when there are signs and symptoms which make the 
condition analogous to certain other conditions.  Diagnostic 
Code 5256 allows for a 40 percent rating when there is 
ankylosis in flexion between 10 degrees and 20 degrees, and a 
50 percent evaluation when there is ankylosis between 20 
degrees and 45 degrees.  Diagnostic Code 5261 allows for a 40 
percent rating when there is extension limited to 30 degrees, 
and a 50 percent evaluation when there is extension limited 
to 45 degrees.  Diagnostic Code 5262 allows for a 40 percent 
rating when there is impairment of the tibia and fibula due 
to nonunion, with loose motion requiring brace.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5261, 5262.  

In addition to applicable schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, the VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness, to the extent that 
any such symptoms are supported by adequate pathology.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

After applying the above criteria to the facts of this case, 
the Board concludes that the preponderance of the evidence 
supports the assignment of an evaluation in excess of 30 
percent for the veteran's internal derangement, right knee, 
postoperative total knee arthroplasty.  The Board observes 
that the veteran's flexion on both the 1997 and 2000 VA 
examinations was between 20 and 45 degrees.  The examiner in 
the second examination specifically noted that the veteran 
was functionally limited by the loss of mobility or 
limitation of motion, caused by the right knee.  The Board 
concedes that the veteran does not manifest severe painful 
motion or weakness in the right lower extremity which would 
support a 60 percent evaluation under Diagnostic Code 5055.  
However, Diagnostic Code 5055 provides for analogous ratings 
when there is intermediate degrees of residual weakness, pain 
or limitation of motion.  It is uncontroverted in the medical 
record that the primary manifestation of the veteran's 
condition is stiffness and resulting loss of mobility or 
limitation of motion.  Thus, the Board will consider 
Diagnostic Codes 5256, 5261, and 5262, to determine whether 
there the residuals support a higher rating.   

The flexion demonstrated on VA examination was between 22 and 
30 degrees.  It is noted that this results in functional 
impairment of mobility for the veteran.  The record shows 
that he fatigues easily with slight use of the right knee.  
Stiffness is a main characteristic of his disability.  
Diagnostic Code 5256 provides a 50 percent rating for 
ankylosis in this range.  As the rating schedule provides 
that Diagnostic Code 5055 should be rated analogous to 
Diagnostic Code 5256, the Board will interpret this in the 
light most favorable to the veteran, apply the principles set 
forth in 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-
57, and 38 C.F.R. §§ 4.3, 4.7, and find that the functional 
impairment of mobility is equivalent to fixation of the right 
knee between 20 and 45 degrees.  Thus, the Board can conclude 
that an evaluation of 50 percent is warranted.  

The Board further concludes that an evaluation in excess of 
50 percent is not warranted.  The veteran does not 
demonstrate ankylosis in flexion at an angle of 45 degrees or 
more.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256.  As noted 
above, since Diagnostic Code 5261 allows for a maximum 40 
percent rating and Diagnostic Code 5262 allows for a maximum 
50 percent rating, neither of these codes would afford the 
veteran a rating in excess of 50 percent.  Further, it is 
noted that the condition is not observed to be prone to 
flare-ups or exacerbations, and that the objective pathology 
does not support a finding of extreme pain.  The examiner in 
January 2000 specifically noted that the principle 
manifestation of the veteran's present disability was limited 
mobility of the right knee rather than pain.  The 
consideration of these factors in light of the provisions of 
38 C.F.R. §§ 4.40 and 4.45 does not indicate the degree of 
painful motion, weakness or other symptoms associated with 
the total right knee arthroplasty that would produce greater 
functional impairment warranting the assignment of an 
evaluation in excess of 50 percent rating under any 
diagnostic code.  While the Board does acknowledge the 
veteran's complaints, it must be emphasized that the 
currently assigned 50 percent rating does not equate to a 
"normal" knee and, in fact, does contemplate the 
objectively demonstrated residuals.  However, the Board finds 
that there is no probative evidence to support the contention 
that the veteran's residuals equate to severe painful motion 
or weakness.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055, 
DeLuca.  

While the evidence supports a finding of a 50 percent rating, 
the preponderance of the evidence is against the claim for an 
evaluation in excess of 50 percent rating for the right knee 
disability under any diagnostic code.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing that the 
disability under consideration has caused marked interference 
with employment (i.e., beyond that contemplated in the newly 
assigned 50 percent evaluation), necessitated frequent 
periods of hospitalization, or otherwise renders 
impracticable the application of the regular schedular 
standards.  The veteran reported in January 2000 that he had 
not worked or performed gainful activity since the War.  The 
Board finds that the current manifestations of the right knee 
disability are contemplated by the currently assigned 
schedular rating.  Under these circumstances, the Board 
determines that the criteria for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Subject to the laws regarding the award of monetary benefits, 
an evaluation of 50 percent for internal derangement of the 
right knee, status postoperative arthroplasty, is granted. 


		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

 

